Title: From Benjamin Franklin to William Hunter, 30 October 1772
From: Franklin, Benjamin
To: Hunter, William


The partnership between Dr. William Hunter and Polly Hewson’s husband was dissolved, after much recrimination, during the winter of 1771–72. Dr. Hunter had stipulated that the “preparations,” in other words the demonstration material for the anatomy course that they had been giving jointly, should remain his sole property. But in the summer of 1772 the irascible Doctor relented somewhat: although he could not bring himself to give the material to Hewson directly, he did give it to Franklin, who assumed that it was meant for Polly’s husband. Hunter then seems to have repented of his generosity; at least he queried Franklin about what he had done with the gift, and evoked this answer.
 
Sir,
Cravenstreet, Oct. 30. 1772
I should sooner have answered your Questions but that in the Confusion of my Papers, occasioned by removing to another House, I could not readily find the Memorandums I had made during the unpleasant Time in which, as a common Friend, I was obliged to hear your and Mr. Hewson’s mutual Complaints. I have now found one of those Memorandums, dated Augt. 23, 1771 the same which I afterwards read to you, containing your Idea as then express’d of the Terms on which you were to proceed together. The following is an Extract from it. … 
<He expects Hewson to continue, while they are associated, to make preparations at Hunter’s direction and expense and, once these are done, others of his own if he wishes; all that are made become Hunter’s property, to dispose of as he pleases.>
Some time last Summer, after your Parting, you wrote me a Note, which I cannot at present find, but I think the Purport of it was, that you had some Preparations which you could spare and were dispos’d to give me, desiring I would call and look at them; I did so, and accepted them. I apprehended it to be your Supposition in giving them to me, that as I had no Use for them, I should probably give them to Mr. Hewson, which I immediately did. Having said this, I must add, in Justice likewise to Mr. Hewson, that his Conception of the original Agreement between you was, that he had a Right to make such Preparations for himself, your Business and the common Interest of the Partnership not being neglected. Here you had differ’d in Opinion; but came to a kind of Compromise express’d in a Paper that I handed between you, a Copy of which I have obtain’d from Mr. Hewson to send you. I am, Sir, Your most obedient and most humble Servant
B Franklin
Dr Hunter
